Citation Nr: 1035051	
Decision Date: 09/16/10    Archive Date: 09/21/10

DOCKET NO.  05-32 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUE

Entitlement to an increased disability rating for residuals of 
gastrectomy, currently rated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from January 1951 to January 
1955.

This appeal comes before the Board of Veterans' Appeals (Board) 
from an August 2004 rating decision by the Philadelphia, 
Pennsylvania Regional Office (RO) of the United States Department 
of Veterans Affairs (VA).  In that decision, the RO continued a 
40 percent disability rating for residuals of gastrectomy.

In August 2007, the Veteran had a Travel Board hearing at the RO 
before the undersigned Veterans Law Judge.  In October 2007, 
October 2008, and June 2009, the Board remanded the case to the 
RO for the development of additional evidence.  The Board is 
satisfied that there has been substantial compliance with the 
remand directives.  The Board will proceed with review.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's residuals of gastrectomy include mild dumping 
syndrome with diarrhea, but without nausea, sweating, or 
circulatory disturbance after meals, hypoglycemic symptoms, or 
anemia.


CONCLUSION OF LAW

The Veteran's residuals of gastrectomy do not meet the criteria 
for a disability rating higher than 40 percent.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.114, Diagnostic Code 
7308 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2008)) redefined VA's duty to assist a claimant in the 
development of a claim for VA benefits.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

The notice requirements of the VCAA require VA to notify the 
Veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary information 
or evidence, if any, the claimant is to provide; and what subset 
of the necessary information or evidence, if any, VA will attempt 
to obtain.  38 C.F.R. § 3.159(b) (2009).  The United States Court 
of Appeals for Veterans Claims (Court) has stated that the 
requirements apply to all five elements of a service connection 
claim: veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency of 
original jurisdiction (in this case, the RO).  Id.; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Insufficiency in 
the timing or content of VCAA notice is harmless, however, if the 
errors are not prejudicial to the claimant.  Conway v. Principi, 
353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are 
reviewed under a prejudicial error rule).

In this case, in May 2004, December 2007, and October 2008 
letters, the Veteran was provided notice regarding what 
information and evidence is needed to substantiate his claim for 
an increased rating, as well as what information and evidence 
must be submitted by the Veteran and what information and 
evidence will be obtained by VA.  The letters advised the Veteran 
to submit evidence from medical providers, statements from others 
who could describe their observations of his disability level, 
and his own statements describing the symptoms, frequency, 
severity and additional disablement caused by his disability.  
The December 2007 and October 2008 letters also advised the 
Veteran of the necessity of providing medical or lay evidence 
demonstrating the level of disability and the effect that the 
disability has on his employment.  The notice also provided 
examples of pertinent medical and lay evidence that the Veteran 
may submit (or ask the Secretary to obtain) relevant to 
establishing entitlement to a disability evaluation.  See 
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (VCAA 
notice in a claim for increased rating need not be "veteran 
specific").  The case was last adjudicated in a March 2010 
supplemental statement of the case.

The record reflects that VA has made reasonable efforts to obtain 
relevant records adequately identified by the Veteran, including 
service treatment records, post service treatment records, VA 
examination reports, and the transcript of the August 2007 Travel 
Board hearing.

The Veteran was notified and aware of the evidence needed to 
substantiate his claim, the avenues through which he might obtain 
such evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  The Veteran actively 
participated in the claims process by submitting written argument 
and testifying at a hearing.  Thus, the Veteran was provided with 
a meaningful opportunity to participate in the claims process, 
and he has done so.  Any error in the sequence of events or 
content of the notices is not shown to have affected the 
essential fairness of the adjudication or to cause injury to the 
Veteran.  Therefore, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See Conway, 
353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  

Residuals of Gastrectomy

The Veteran has a long history of digestive system disability.  
In a March 1958 rating decision, the RO granted service 
connection for duodenal ulcer.  The RO assigned a 10 percent 
disability rating.  In January 1971, the Veteran underwent 
stomach surgery to address his duodenal ulcer disease.  In a June 
1972 rating decision his disability was recharacterized as post-
operative residuals of duodenal ulcer and gastrectomy.

In a December 2001 rating decision, the RO increased the rating 
to 40 percent, effective in August 2001.  The Veteran filed the 
instant claim for an increased rating in March 2004.

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to 
their history.  38 C.F.R. § 4.1.  Other applicable, general 
policy considerations are:  interpreting reports of examination 
in light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating may 
accurately reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of disability 
in favor of the claimant, 38 C.F.R. § 4.3; where there is a 
question as to which of two evaluations apply, assigning a higher 
of the two where the disability picture more nearly approximates 
the criteria for the next higher rating, 38 C.F.R. § 4.7; and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the person's 
ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of a veteran's condition.  Schafrath v. Derwinski, 1 Vet. 
App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the 
Board acknowledges that a claimant may experience multiple 
distinct degrees of disability that might result in different 
levels of compensation from the time the increased rating claim 
was filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  The analysis in the following decision is 
therefore undertaken with consideration of the possibility that 
different ratings may be warranted for different time periods. 

The rating schedule provides for evaluating postgastrectomy 
syndromes as follows:

Severe; associated with nausea, sweating, 
circulatory disturbance after meals, diarrhea, 
hypoglycemic symptoms, and weight loss with 
malnutrition and anemia  ...... 60 percent

Moderate; less frequent episodes of epigastric 
disorders with characteristic mild circulatory 
symptoms after meals but with diarrhea and 
weight loss  
........................................ 40 
percent

Mild; infrequent episodes of epigastric distress 
with characteristic mild circulatory symptoms or 
continuous mild manifestations  
................................................
........ 20 percent

38 C.F.R. § 4.114, Diagnostic Code 7308.

The Veteran's service separation document lists his height at 5 
feet 11 inches and his weight as 170 pounds.  The claims file 
contains records of VA examinations and treatment.  In VA 
outpatient treatment notes from April 2004, it was noted that the 
Veteran had some dumping syndrome.  Primary care notes from May 
2004 reflect that the Veteran's weight was 147 pounds.  The 
physician, J. E. K., M.D., indicated that the Veteran's dumping 
syndrome continued to affect his quality of life.  Dr. K. noted 
that the Veteran had difficulty in traveling because he needed to 
remain near a bathroom.  Dr. K. reported that the Veteran also 
had profound hypothyroidism, treated with thyroid replacement 
medication.

On VA examination in June 2004, the Veteran reported having 
diarrhea ten to fifteen minutes after each meal.  He indicated 
that he was not on any medication for his stomach disorder.  He 
stated that his weight had been stable for a year.  He denied any 
nausea, colic, vomiting, hematemesis, melena, constipation, or 
hypoglycemic reactions.  The examiner noted a well healed 
abdominal scar, twenty centimeters long.  The Veteran's weight 
was 146 pounds.  The examiner found that the Veteran did not have 
any abdominal pain, abdominal tenderness, or anemia.  The 
examiner's impression was dumping syndrome secondary to partial 
gastrectomy.

In VA primary care in July 2004, the Veteran's weight was 144 
pounds.  In October 2004, his weight was 154 pounds.  He reported 
fatigue and depression.  He weighed 152 pounds in May 2005, 146 
pounds in July 2005, and 148 pounds in September 2005.

In a September 2005 statement, the Veteran stated that the 
clinician who examined him in 2004 had overstated his weight.  
The Veteran also stated that he was tired all of the time.  He 
requested a new examination.

In a November 2005 VA examination, the Veteran reported that he 
had loose stools every single time after he ate, and that he had 
diarrhea.  He denied having nausea, sweating, or circulatory 
disturbance after meals.  He denied any hypoglycemic symptoms.  
The Veteran's height was about 5 feet 10 inches.  He weighed 147 
pounds, and reported that he usually weighed 148 pounds.  He 
stated that many years earlier he had weighed more.  The examiner 
described the Veteran as thin, but described his weight as 
stable.  On examination, the abdomen was nontender.  The Veteran 
walked from the waiting area to the examining room without 
difficulty.  The examiner's impression was status post 
gastrectomy with a relatively mild degree of dumping syndrome.

VA outpatient treatment notes reflect that the Veteran weighed 
147 pounds in January 2006 and in May 2006.  In May 2006, Dr. K. 
described the postgastrectomy dumping syndrome as stable.  The 
Veteran's weight was 139 pounds in August 2006, 137 pounds in 
September and October 2006, and 134 pounds in December 2006.

In January 2007, the Veteran's weight was 133 pounds.  Dr. K. 
reported that the Veteran was at that time not suffering from 
postgastrectomy dumping syndrome.  In VA psychiatric treatment 
for depression, in February 2007, the Veteran reported having low 
energy and reduced appetite, and having lost about 24 pounds in a 
year.  In March 2007, Dr. K. noted that the Veteran weighed 130 
pounds.  Dr. K. stated that the Veteran's dumping syndrome was no 
longer problematic, but that the Veteran had thyroid dysfunction 
and a poor appetite.  In May 2007, the Veteran weighed 133 
pounds.  He was noted to have a vitamin B and vitamin D 
deficiencies.

In the August 2007 hearing, the Veteran stated that he had lost 
weight from about 150 pounds to as low as 120 pounds.  He 
attributed the weight loss to his dumping syndrome.  He stated 
that his maximum weight in the last six months was 137 pounds, 
and that he currently weighed 132 pounds.  He reported that he 
ate no more than two meals a day, and had a loose bowel movement 
fifteen or twenty minutes after each meal.  He indicated that he 
did not sweat or pass out after eating.  He indicated that his VA 
primary care physician was Dr. K.

In a primary care visit in October 2007, the Veteran's weight was 
136 pounds.  The Veteran was on medication for vitamin D 
deficiency.  Ongoing postgastrectomy dumping syndrome was noted.  
In February 2008, Dr. K. reported that the Veteran's 
gastrointestinal condition was stable.  The Veteran's weight was 
138 pounds.

On VA examination in July 2008, the examiner reported having 
reviewed the Veteran's claims file.  The Veteran reported that he 
weighed 130 to 135 pounds, and indicated that this was stable for 
him.  He stated that he ate two meals a day.  He indicated that 
he had frequent dizziness and diaphoresis, mainly when bending 
over.  He reported having diarrhea two to three times per week 
following meals.  The examiner indicated that such symptoms 
suggested some dumping syndrome, but not profound.  There was no 
indication of malnutrition or anemia.  The abdomen was not 
tender, and the examiner noted a scar consistent with surgery.  
The examiner described the Veteran's dumping syndrome as mild.

On VA examination in August 2009, the Veteran's weight was 132 
pounds.  The examiner noted that the Veteran's weight had not 
changed over the preceding year; but that his weight had been 
higher earlier, e.g., 147 pounds in 2005.  The Veteran reported 
eating only two meals a day, and stated that he did not feel like 
eating more.  He related having loose stools within an hour after 
eating.  He indicated that he had no ongoing nausea.  He stated 
that he had recently experienced reflux, but that such a symptom 
was rare.  He indicated that he did not have sweating episodes or 
circulatory disturbances after meals.  There was no history of 
hypoglycemic symptoms.  The examiner noted that the Veteran 
walked without difficulty or shortness of breath.  His 
gastrectomy scar was well healed and nontender.  The examiner 
described the Veteran's dumping syndrome symptoms as mild.  The 
examiner provided the opinion that the Veteran's weight loss was 
not associated with his dumping syndrome, because those symptoms 
were quite mild.  The examiner noted that blood tests two years 
earlier had been negative for anemia, and had shown vitamin B12 
levels that were not deficient.  The examiner indicated that he 
would add an addendum to the examination report if new blood 
tests showed anemia.  In the August 2009 blood tests, the red 
blood cell count was 4.48 mil/cumm, within the normal range of 
4.2 to 6.1.

From 2004 forward, physicians have not described the Veteran's 
postgastrectomy residuals, including dumping syndrome, as severe 
or more than moderate.  On several occasions physicians have 
described the symptoms as mild.  The Veteran has not reported 
having nausea, sweating, or circulatory disturbance after meals.  
He has reported having diarrhea, in the form of loose bowel 
movements soon after meals.  He has had weight loss, particularly 
between 2004 and 2007.  The VA physician who examined him in 2009 
opined that the weight loss was not attributable to the Veteran's 
postgastrectomy symptoms, which he described as mild.  The 
Veteran has not been found to have anemia.

The 2009 examiner did not address whether the Veteran's vitamin D 
deficiency is a form of malnutrition.  However, such error is 
harmless and does not prohibit consideration of the claim at this 
time.  In this regard, the Board notes that an examiner indicated 
in 2008 that there was no evidence of malnutrition.  Further, the 
assembled evidence shows the Veteran's postgastrectomy 
manifestations in sufficient detail to determine the appropriate 
rating.  As the Veteran does not have most of the manifestations 
associated with a 60 percent rating, physicians have repeatedly 
characterized his symptoms as mild, and the weight loss during 
the course of the appeal has been determined not to be related to 
his post gastrectomy syndrome, his condition does not more nearly 
approximate the criteria for a 60 percent rating.  

The Board concludes that the medical findings on examination are 
of greater probative value than the Veteran's allegations 
regarding the severity of his postgastrectomy syndrome.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the claim, and the appeal for a rating higher 
than 40 percent is denied.

The Board has also considered whether the Veteran's disability 
presents an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
standards such that referral to the appropriate officials for 
consideration of extra-schedular ratings is warranted.  See 38 
C.F.R. § 3.321(b)(1) (2009); Bagwell v. Brown, 9 Vet. App. 337, 
338-39 (1996).  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability are 
inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) 
("[R]ating schedule will apply unless there are 'exceptional or 
unusual' factors which render application of the schedule 
impractical.").  Here, the rating criteria reasonably describe 
the Veteran's disability level and symptomatology and provide for 
additional or more severe symptoms than currently shown by the 
evidence; thus, his disability picture is contemplated by the 
rating schedule, and the assigned schedular evaluation is, 
therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 
(2008).  Consequently, referral for extraschedular consideration 
is not warranted. 

In reaching the conclusion above, the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, as 
the preponderance of the evidence is against the Veteran's 
claims, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1990).






ORDER

Entitlement to a disability rating higher than 40 percent for 
residuals of gastrectomy is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


